Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are cancelled
Claims 19-22 are new

Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 recites, a coil apparatus comprising: 
a base having a front surface and a rear surface; 
a magnetic portion provided on a side of the front surface of the base; and 
a coil portion provided on an opposite side from the base with respect to the 
magnetic portion, the coil portion including a conductive wire, 
wherein the magnetic portion includes a first passing region, 
the base includes a second passing region, 
the conductive wire is drawn out from the rear surface of the base through the 
first passing region and the second passing region, 
the base is provided with a first hole as the second passing region through which the conductive wire passing through the first passing region of the magnetic portion is passed, and 
a second hole different from the first hole is formed around the first hole in the base. 
Claims 18-22 are dependent on claim 17. Therefore, claims 18-22 are also allowed.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837